Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 13, 2014

                                      No. 04-14-00681-CV

                                      John E. RODARTE,
                                           Appellant

                                                v.

                    BENEFICIAL TEXAS, INC., its succesors and assigns,
                                   Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010CI14597
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        A filing fee of $195.00 was due when John E. Rodarte filed this appeal. The fee was not
paid. See TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN THE SUPREME COURT,
IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE JUDICIAL PANEL ON
MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). The clerk of the court
notified appellant of this deficiency in a letter dated September 29, 2014. The fee remains
unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

        A party who is not excused by statute or these rules from paying costs must pay—at the
time an item is presented for filing—whatever fees are required by statute or Supreme Court
order. The appellate court may enforce this rule by any order that is just. TEX. R. APP. P. 5.

        We therefore order appellant John E. Rodarte, not later than October 23, 2014 to either
(1) pay the applicable filing fee or (2) provide written proof to this court that he is indigent or
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying the fee. See
Tex. R. App. P. 20.1 (providing that indigent party who complies with provisions of that rule
may proceed without advance payment of costs). If appellant fails to respond satisfactorily
within the time ordered, this appeal will be dismissed. See Tex. R. App. P. 42.3.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court